Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The added language to independent claims 1 and 12 includes features or conditions which relate to information in the SIB, but it is unclear if the conditions are met or if the device determines if the conditions have occurred.  For example, regarding the wherein clause “wherein based on that a communication specification which is applied for the network is different…”, it is unclear what device made this determination (if there is a difference) and/or it is unclear if the determination has been positively made and/or what happens if there is no difference (the condition is not met).  Similarly, the features in “1” and “2”, it is unclear what device “changed an access identity” and “performed access barring”. Rewriting these passive conditions as positively performed method steps would correct this problem of ambiguity. 
Claim Rejections - 35 USC §103
1. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2. 	Claims 1-3 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2018/0324673 to Ozturk and U.S. Patent Pub.  2016/0353371 to Zhang and the prior art 5G release 15-16 specifications in the case.
Regarding claim 1, Ozturk teaches a method for a user equipment (UE) to access a network in a wireless communication system, the method comprising:

receiving access information about valid access identity and access category values in a cell on which the UE camps (see for example, steps 802 and 902 in Figs. 8 and 9 and see sections [0086] and [0088] to [0089] of Ozturk, which teach receiving broadcasted parameters which relate to access barring check identity of the cell and category parameters);

based on performing an access attempt to the network, selecting a value related to the access attempt among the valid access identity and access category values in the cell based on the access information (see sections [0091] and [0097], which teach the NAS will provide the category and/or the value based on the application etc.); and


Regarding the term “camping” in the first feature of claim 1, as Ozturk does not explicitly teach “while camping on a cell”, Zhang is added for completeness.

In an analogous art, Zhang teaches that while camping on a cell access barring checking is performed.  See Fig. 2 and step 223 “camp on cell” (as described in section [0031]) which is followed by checking the access barring (step 231). 

Therefore, as both Ozturk and Zhang teach access barring checking and as Zhang explicitly teaches performing the procedure while camping, it would have been obvious to one of ordinary skill to modify Ozturk with the ability to perform the recited steps wile camping, as camping is a conventional UE state and as for the reasons as also in Ozturk, which are that the UE is conventionally moving from cell to cell in a different number of connected states. 

Regarding the newly added language: 
“wherein the SIB further includes mapping information that represents a mapping between a first access category and a second access category,
wherein a communication specification related to the first access category is different from that related to the second access category,
wherein, in comparison with the communication specification related to the second access category, new access identity and access category values are defined in the communication specification related to the first access category,
wherein based on that a communication specification which is applied for the UE is different from a communication specification which is applied for the network: 
1) the selected access identity and access category value is changed to an access identity and access category value related to the communication specification which is applied for the network, based on the mapping information, and 
2) the access barring check is performed based on the access identity and access category value related to the communication specification which is applied for the network”,
as described above, the added language does not positively recite an actively performed method step (which is performed by the UE).  However, for completeness, the 5G release 15 and 16 standards discussed in the instant specification are added (which include the Tables of values).  As described in the instant specification (pages 15-21) these different releases teach access identities and category values which are used by the user equipment to access a network.  
Therefore, as Ozturk/Zhang teach access barring checking, mapping of access parameters and SIBs and as the 5G 15 and 16 release standards include the access identities and category values, it would have been obvious to one of ordinary skill to modify Ozturk with the ability to include these types of categories and mappings, as these are standardized values which allow UEs to change older network access values to different parameters associated with upgraded networks. 


Regarding claim 2, which recites “wherein the access information is included in a system information block (SIB)”, see sections [0089] and [0098] of Ozturk, which teach receiving the access information via an SIB, as recited. 

Regarding claim 3, which recites “wherein the SIB is received by a radio resource control (RRC) layer of the UE”, see sections [0096] and [0098] of Ozturk, which teach that the SIB is received via the RRC layer, as recited. 

Regarding claim 11, which recites “wherein the access information further includes invalid access identity and access category values in the cell”, see step 232 of Zhang, which teaches “access barred”, where the information defining barred cells is equivalent to “invalid access identity information and category values”, as recited.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk and Zhang as applied to claim 1 above, and further in view of U.S. Patent Pub. 2021/0092668 to Zaus.

Regarding claim 4, which recites “wherein the access information is received in a registration procedure of the UE”, as Ozturk and Zhang do not explicitly teach this feature, Zaus is added.


Therefore, as Ozturk/Zhang and Zaus all teach access barring checking and as Zaus explicitly teaches performing a registration procedure when accessing a cell, it would have been obvious to one of ordinary skill to modify Ozturk/Zhang with the ability to receive the barring information when performing registration, in order to ensure that resources are not wasted, as there is no need to perform or complete the registration process if the cell is barred from the UE, as is conventional and as is desired.  

Regarding claim 5, which recites “wherein the registration procedure is performed by a non-access stratum (NAS) layer of the UE”, see section [0161] of Zaus, which teaches that the NAS layer instigates the registration procedure, as recited.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk and Zhang as applied to claim 3 above, and further in view of U.S. Patent Pub. 2020/02290701 to Wang.

Regarding claim 6, which recites “further comprising transferring, by the RRC layer, the access information to a non-access stratum (NAS) layer of the UE”, as Ozturk and Zhang do not explicitly teach this feature, Wang is added.



Therefore, as Ozturk/Zhang and Wang all teach access barring checking and communications between the RRC and NAS layers and as Wang explicitly teaches the RRC layer informing the NAS layer of the access barring result, it would have been obvious to one of ordinary skill to modify Ozturk/Zhang with the layer communication of Wang, in order to ensure that the proper layer of the UE is informed based on the connected state and applications used (as in the reasons described in Ozturk/Wang), as is conventional and as desired.  

Regarding claim 7, which recites “wherein the selecting of the value related to the access attempt is performed by the NAS layer”, see section [0091] of Ozturk, which teaches that the NAS layer provides the category value (based on the UE connection state and/or application, etc.), as recited. 

Regarding claim 8, which recites “further comprising transferring, by the NAS layer, the selected value related to the access attempt to the RRC layer”, see sections [0090] to [0091] of Ozturk, which teach that the NAS layer provides the selected value to the RRC layer, as recited.  



Regarding claim 10, which recites “further comprising updating, by the NAS layer, the valid access identity and access category values in the cell, on which the UE camps, based on the access information”, see sections [0091] to [0093] of Ozturk, which teach that the NAS provides access category information based on QoS (and/or application), where these are stored/updated when starting the flow, as recited. 


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN S KELLEY/Primary Examiner, Art Unit 2646